Citation Nr: 0333971	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a rating higher than 30 percent for PTSD 
prior to March 22, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




REMAND

On April 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should obtain all VA treatment 
for the veteran's psychiatric disorder 
since 1998.  

2.	After all treatment records have been 
obtained and associated with the 
veteran's claims folder, the RO should 
make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded a VA psychiatric 
examination.  Advise the veteran, in 
writing, of the consequences of 
failure to report for the VA 
examination.  Send the claims folder 
to the examiner for review, and advise 
the examiner that the examination 
report should include a statement to 
the effect that the claims file was 
reviewed.  Also, include the attached 
copy of the pertinent rating criteria 
for the examiner's review.  The 
examiner should also include a 
statement in the examination report, 
to the effect that a copy of the 
pertinent rating criteria was provided 
for his/her review.  The examiner is 
asked to indicate the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
PTSD.  In order to assist the examiner 
in better responding to the Board's 
question as to the degree of 
psychiatric impairment, a copy of the 
old rating criteria (in effect prior 
to October 8, 1996) is included for 
the examiner's review.  In addition, 
in accordance with the new rating 
criteria, the examiner should render 
specific findings as to the existence 
and extent (degree of impairment or 
frequency of symptoms), of all of the 
following:  memory loss; depressed 
mood; anxiety; impaired affect, 
judgment, speech, sleep, impulse 
control, and thought processes or 
communication; disturbances of 
motivation; panic attacks; neglect of 
personal hygiene and appearance; 
suicidal/homicidal ideation; delusions 
or hallucinations; obsessional 
rituals; difficulty in adapting to 
stressful circumstances; difficulty in 
the ability to establish and maintain 
effective work or social 
relationships; inability to establish 
and maintain effective relationships; 
difficulty in understanding complex 
commands; obsessional rituals which 
interfere with routine activities; 
difficulty in adapting to stressful 
circumstances; inability to perform 
activities of daily living; grossly 
inappropriate behavior; and any 
disorientation.  In order to assist 
the examiner in better responding to 
the Board's question as to the degree 
of psychiatric impairment under the 
new rating criteria, a copy of the 
pertinent rating criteria is included 
for the examiner's review.  The 
examiner should also assign a GAF 
score, and provide an explanation as 
to its meaning.  In addition, the 
examiner is asked to note the symptoms 
associated with the veteran's 
alcoholism and dysthymia.  The 
examiner is asked to state whether 
either of these conditions are 
associated with or a result of the 
veteran's service connected PTSD.  If 
so, the symptoms associated with these 
conditions should be considered when 
assessing the degree of the veteran's 
psychiatric impairment.  If the 
examiner finds that either condition 
is not related to the veteran's 
service connected PTSD, the examiner 
should provide a full explanation as 
to why he/she has determined that 
alcoholism or dysthymia is unrelated 
to PTSD.  The examiner should then 
attempt to separate symptoms 
associated with any condition deemed 
to be unrelated to the PTSD.  If it is 
not possible to separate the symptoms, 
the examiner should so indicate.  
Further, the examiner is asked to 
state whether the veteran is unable to 
obtain or retain employment as a 
result of his PTSD (and any 
psychiatric symptoms/condition 
associated with the PTSD).

3.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



